Citation Nr: 1327224	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  12-10 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence has been provided to reopen a claim for service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Alpha Veterans Disability Advocates


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel



INTRODUCTION

The Veteran served on active duty from October 1969 to April 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In August 2010, the Veteran filed a claim for service connection for PTSD.    As discussed below, the Veteran has a diagnosis of anxiety.  When a claimant files a claim, he seeks service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App 1 (2009).  Accordingly, the Board finds that the Veteran also seeks service connection for a psychiatric disorder other than PTSD, however diagnosed.  However, because the RO denied service connection for a psychiatric disorder other than PTSD in 1975 and because the Veteran's current claim and supporting statements specifically address service connection for PTSD, a claim that has not been addressed and is not based on the symptoms and conditions presented and adjudicated in 1975, the Board finds that the issues of entitlement to service connection for PTSD and for a psychiatric disorder other than PTSD should be bifurcated.  As such, the Board has characterized the issues as whether new and material evidence has been submitted to reopen a claim of service connection for a psychiatric disorder other than PTSD  and entitlement to service connection for PTSD.  

The issue of whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disorder other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a medical diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in August 2010 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Board has reviewed the Veteran's Virtual VA file.  The Veteran's service treatment records, as well as identified private and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In November 2010, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed acquired psychiatric disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The opinion is adequate for rating purposes as it is based on a complete review of the medical and lay evidence of record and is supported with rationale.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II. Service Connection

To establish entitlement to service connection for PTSD a veteran must provide: (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a) , which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the 4th edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen v. Brown, 10 Vet. App. 128, 140-141 (1997).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In this case, the medical evidence does not show that the Veteran has a diagnosis of PTSD established in accordance with 38 C.F.R. § 4.125(a).  Treatment records dated during the pendency of his claim include only the November 2010 VA examination report which states that he does not meet the DSM-IV criterion F for PTSD because he does not experience clinically significant impairment in social or occupational functioning.  The Board has considered the Veteran's statements addressing symptomatology and his allegations of having PTSD.  While he is competent to report symptoms related to his mental health, he is not competent to diagnose the underlying cause as the etiology of his symptomatology is not readily observable by laypersons.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Since he is not competent to provide a diagnosis of PTSD and since the competent and credible medical evidence fails to show PTSD, without evidence of a current disability, service connection for PTSD cannot be granted.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The appeal is denied.

ORDER

Service connection for PTSD is denied.


REMAND

As noted above, the evidence has raised the issue of whether new and material evidence has been submitted to reopen a claim for a psychiatric disorder other than PTSD.  In March 2006, the United States Court of Appeals for Veterans Claims (Court) held that with regard to matters that involve a request to reopen a previously denied claim for service connection based on the receipt of new and material evidence, in addition to providing notice of the evidence and information that is necessary to establish entitlement to service connection, VA must first notify a claimant of the evidence and information that is necessary to reopen the claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To that end, the Court determined that in the context of a claim to reopen, the Veterans Claims Assistance Act of 2000 (VCAA) requires that VA must first review the bases for the prior denial of record and then issue a notice letter to the Veteran that explains the meaning of both "new" and "material" evidence, and also describes the particular type(s) of evidence necessary to substantiate any service connection elements that were found to be insufficiently shown at the time of the prior final VA denial.

Consequently, the Board finds that the Veteran must be provided with Kent compliant VCAA notice.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran notice that includes an explanation as to the information and evidence needed for claims to reopen previously denied claims, as outlined in Kent v. Nicholson, 20 Vet. App. 1 (2006).

2. The RO or the AMC should also undertake any other development it determines to be warranted.

3. Then, the RO or the AMC should adjudicate the claim of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder other than PTSD.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford him the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran unless he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011).



______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


